Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.1 Page 1 of 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

 

STEPHEN WHITE, M.D.,
CIVIL ACTION NO.
Plaintiff Petitioner,
U.S. Dept. of Health & Human Services
v. Appeals Board Decision No: 2912

App. Div. Docket No.: A-18-78

ALEX AZAR, Secretary for the United States
Department of Health and Human Services,

Defendant Respondent.

 

 

COMPLAINT FOR JUDICIAL REVIEW
I. INTRODUCTION

1. Plaintiff Stephen White, M.D., is a Washington orthopedic surgeon and prospective new
enrollee in the Medicare and Medicaid Programs. This is an action seeking judicial review
of the Final Decision of the Appellate Division of the Departmental Appeals Board
(“DAB”) of the U.S. Department of Health and Human Services (“HHS”) in which the
DAB, acting on behalf of the Defendant Secretary of HHS (the “Secretary”) determined
that Dr. White had been “convicted” of a felony offense and that this conviction was
detrimental to the Medicare program and its beneficiaries.

2. 42 C.F.R. §424.530(a)(3) provides that the Centers for Medicare & Medicaid Services
(“CMS”) may deny enrollment in the Medicare program where the applicant was, within
the preceding ten years, convicted (within the meaning of 42 C.F.R. §1001.2) of a felony
offense that CMS determines is detrimental to the best interests of the Medicare program
and its beneficiaries. A copy of the Final DAB Decision is attached hereto as Exhibit A.

On November 2, 2010, Dr. White tendered a guilty plea in the 124th Judicial District

Uo

Court in Gregg County, Texas, to the felony offense of possession of a controlled

COMPLAINT FOR JUDICIAL REVIEW — Page | of 12 MILLER & CHASE, PLLC
PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.2 Page 2 of 30

substance less than one gram in violation of Texas Health and Safety Code §481.115(b).
This law criminalizes possession of a controlled substance in Penalty Group 1 unless the
individual obtained the substance directly or under a valid prescription from a practitioner
acting in the course of professional practice. Where the amount possessed is less than one
gram, the offense is a “state jail felony” punishable under Texas Penal Code §12.35 by
confinement in a state jail for a term between 180 days and two years.

However, pursuant to a Texas deferred adjudication procedure, Dr. White’s plea was
never entered into the Court’s record; he was never found guilty; and he was never
sentenced. Upon completion of a term of community supervision, the case was dismissed
on June 27, 2012.

The DAB erroneously concluded that Dr. White was “convicted” as defined in 42 C.F.R.
§1001.2 and referenced in 42 C.F.R. §424.530(a)(3).

The DAB also erroneously concluded that Dr. White’s deferred adjudication was
detrimental to the best interests of the Medicare program and its beneficiaries as
referenced in 42 C.F.R. §424.530(a)(3).

The DAB also erred in upholding CMS’ determination that Dr. White’s deferred
adjudication was detrimental to the best interests of the Medicare program and its
beneficiaries where CMS failed to establish a nexus to the Medicare program, relying
instead on an explicit nexus to “healthcare,” and where CMS’ proffered detriment is
nothing more than pure speculation (“may be at risk”).

The decision to deny Dr. White’s enrollment is contrary to the applicable legal regulations
of the Medicare Act; is unsupported by substantial evidence in the record; constitutes an

abuse of discretion and violation of due process of law; is arbitrary and capricious; and

COMPLAINT FOR JUDICIAL REVIEW ~— Page 2 of 12 MILLER & CHASE, PLLC
PO Box 978

OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
10.

11.

12.

13.

Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.3 Page 3 of 30

otherwise contrary to law and the purpose of the Medicare Act.

II. JURISDICTION AND VENUE
This is a civil action arising under the Medicare Act, 42 U.S.C. §§1395 et seq; the
Administrative Procedure Act (“APA”), 5 U.S.C. §§551 ef seq.; and the Constitution of
the United States.
This Court has jurisdiction to review a final decision of the Secretary under 42 U.S.C.
§405(g) and 28 U.S.C. §1331. See also 42 C.F.R. §498.5; 42 C.F.R. §498.90(a)(1). A
DAB decision is a final decision of the Secretary under 42 C.F.R. § 498.90. The final
decision was received on December 3, 2018; this action is within the time limits as set
forth in 42 C.F.R. §498.95(a).
Venue is proper in the United States District Court for the Eastern District of Washington
under 42 U.S.C. §405(g). See also 42 C.F.R. 498.90(a)(1).

Ill. PARTIES

Plaintiff Stephen White, M.D., is a Washington State resident and orthopedic surgeon.
Dr. White has been licensed to practice medicine in the States of Texas, Oklahoma, and
Washington at times material hereto.
Defendant Alex Azar is the current Secretary of the United States Department of Health
and Human Services, which is statutorily responsible for the administration of the
Medicare Act, 42 U.S.C. §§1395 et seq,; the administration of federal responsibilities
under the Medicaid Act, 42 U.S.C. §§1396 ef seq.; and derivative HHS regulations. The

Secretary is sued in his official capacity.

COMPLAINT FOR JUDICIAL REVIEW -— Page 3 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
14.

15.

16.

We

18.

19.

20.

Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.4 Page 4 of 30

IV. STATUTORY AND REGULATORY BACKGROUND
The Medicare program is a federal health insurance program for the aged, under which
qualified health care providers and suppliers are reimbursed by the federal government
for the treatment and care they provide to Medicare program beneficiaries. Medicare is
administered by CMS, a federal agency of HHS.
In order to participate in the Medicare program, providers and suppliers must enroll in
the program. Enrollment confers billing privileges — i.e. the right to claim and receive
Medicare payment for health care services provided to the program beneficiaries.
CMS has issued regulations that establish procedures for obtaining and maintaining
Medicare enrollment privileges based on a statutory mandate to administer the Medicare
program. See 42 C.F.R. §§424.500 er seq.
The regulations provide that CMS may deny enrollment in the Medicare program under
certain circumstances, including where:

The provider, supplier... was, within the preceding 10 years, convicted (as

that term is defined in 42 C.F.R. 1001.2) ofa Federal or State felony offense

that CMS determines is detrimental to the best interests of the Medicare

program and its beneficiaries. See 42 C.F.R. §424.530(a)(3).

V. FACTUAL AND PROCEDURAL BACKGROUND
TEXAS CHARGES AND RESOLUTION:

In 2007, Dr. White was charged with possession of a controlled substance in an amount
less than one gram in violation of Texas Health and Safety Code §481.115(b).
On November 2, 2010, Dr. White tendered a guilty plea in the 124" Judicial District Court
in Gregg County, Texas (the “Texas Court”) to the above charge.

The Texas Court did not find Dr. White guilty of the offense. Instead, an adjudication of

guilt was deferred, and Dr. White was placed on a term of community supervision.

COMPLAINT FOR JUDICIAL REVIEW - Page 4 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.5 Page 5 of 30

21. Following his successful completion of this term, the case against Dr. White was
dismissed.

22s At no point did the Texas Court enter a “judgment of conviction” against Dr. White,
within the meaning of 42 C.F.R. §1001.2.

23. At no point did the Texas Court make a “finding of guilt” against Dr. White, within the
meaning of 42 C.F.R. §1001.2.

24. At no point did the Texas Court “accept a plea of guilty” from Dr. White, within the
meaning of 42 C.F.R. §1001.2. While Dr. White tendered a plea to the Texas Court, the
Texas Court did not “accept” the plea within the meaning of the regulation because the
plea was neither entered into the Court’s record; the judge did not sign the plea form; nor
was the form given any attendant formalities associated with a finding of guilt and entry
of judgment.

B. DR. WHITE’S RECOVERY:

25. Dr. White first voluntarily self-reported the use of a controlled substance to the Texas
Board of Medicine in 2005 and ceased practicing medicine in February 2006.

26. Dr. White has maintained his sobriety since February 27, 2007.

Dis In 2008, Dr. White and the Texas Board of Medicine entered an Agreed Order (the “2008
Order”) whereby suspension of his license to practice medicine was stayed for fifteen
years under certain terms and conditions. One of the findings in this Order was:

The Board determined, based on the evidence presented at the [Informal
Settlement Conference], that [Dr. White] has demonstrated by clear and
convincing evidence and information that he is physically, mentally, and
otherwise competent to safely practice medicine under the terms and
conditions of this Order.

28. Among other terms and conditions in the 2008 Order, the Texas Board of Medicine

COMPLAINT FOR JUDICIAL REVIEW -— Page 5 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
Case 2:19-cv-00037-SAB ECF No.1 _ filed 01/24/19 PagelD.6 Page 6 of 30

required that Dr. White attend narcotics and alcoholics anonymous meetings (NA and
AA respectively); be monitored by a psychiatrist; and be prohibited from supervising or
delegating prescriptive authority.

29. On February 10, 2012, the Texas Board of Medicine modified the 2008 Order,
eliminating the requirement to participate in NA; reducing the participation requirement
in AA; eliminating the requirement of a monitoring psychiatrist; and permitting
supervision of and delegation to mid-level practitioners.

30. On December 6, 2013, the Texas Board of Medicine shortened the fifteen year monitoring
period to seven years, due to Dr. White’s demonstration of continued sobriety and his
compliance with the terms of the 2008 Order.

31. While the 2008 Order was in effect, Dr. White applied for and received a license to
practice medicine in Oklahoma, pursuant to the same restrictions in the 2008 Order.

32. Dr. White was recertified by the American Board of Orthopedic Surgery on January 1,
2015.

33. On December 12, 2015, the 2008 Order and the terms and conditions therein was
terminated, permitting Dr. White to practice medicine unrestricted in Texas.

34. On January 14, 2016, the Oklahoma Board of Medical Licensure & Supervision followed
suit and terminated his agreement with Oklahoma, permitting Dr. White to practice
medicine unrestricted in Oklahoma.

35. Upon moving to the State of Washington, Dr. White voluntarily enrolled in the
Washington Physicians Health Program (WPHP) to further his commitment to practice
medicine in an ethical and competent manner.

36. On February 7, 2017, Washington State issued Dr. White an unrestricted license to

COMPLAINT FOR JUDICIAL REVIEW ~— Page 6 of 12 MILLER & CHASE, PLLC
PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
37.

38.

39;

40.

41.

42.

Case 2:19-cv-00037-SAB ECF No.1 _ filed 01/24/19 PagelD.7 Page 7 of 30

practice medicine.
Dr. White currently practices in Okanogan County, Washington, a rural and poverty-
stricken area. The United States Census Bureau estimates that 21.8% of all persons and
9.9% of persons 65 and older live below the poverty line in Okanogan County. HHS data
indicates that there are 9,516 Medicare beneficiaries with Part A and Part B coverage in
this County, with an average age of 71.
Medicare beneficiaries in Okanogan County in need of orthopedic surgeon services are
not able to receive these services on a timely basis or without considerable hardship due
to financial and travel constraints, as well as a shortage of services in this area.
Dr. White’s conduct is not detrimental to Medicare beneficiaries — to the contrary, it is
the CMS denial of his enrollment that is detrimental to the Medicare beneficiaries that
Dr. White could and should be treating.
MEDICARE ENROLLMENT APPLICATION
On February 9, 2017, Dr. White signed and submitted a Medicare enrollment application
form CMS-855I. He disclosed two prior misdemeanor convictions for DUI and unlawful
possession of a prescription medication, but did not disclose that he had tendered a guilty
plea to felony possession of a controlled substance. However, a print-out of his Texas
Criminal History report was submitted with his application, showing the guilty plea.
On June 8, 2017, Noridian Healthcare Solutions, LLC (“Noridian”), a CMS contractor,
notified Dr. White that CMS had determined to deny his enrollment application pursuant
to 42 C.F.R. §424.530(a)(3) due to his guilty plea to felony possession of a controlled
substance.

Dr. White sought reconsideration, enclosing a Corrective Action Plan (“CAP”); arguing

COMPLAINT FOR JUDICIAL REVIEW — Page 7 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
43.

44,

45.

Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.8 Page 8 of 30

that his conduct was not detrimental to Medicare program or beneficiaries and did not
place them at risk; stating that he was not practicing medicine at the time of the plea; and
stating that he had successfully sought treatment for addiction.
CMS issued a reconsidered determination upholding the initial determination on the same
grounds, reasoning that Dr. White’s conduct was sufficiently similar to the crimes
enumerated under §1128(a)(4) of the Act, which mandate exclusion of individuals
convicted of a felony offense related to “the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance.” CMS further concluded that the
conduct was detrimental “because of its nexus to healthcare,” reasoning that since the
Texas and Oklahoma medical boards required that Dr. White’s practice of medicine be
supervised, Medicare beneficiaries and Medicare Trust funds “may be at risk” were he
approved to participate in Medicare.
Dr. White sought review of the CMS determination from an Administrative Law Judge
(“ALJ”). The ALJ determined that Dr. White had been “convicted” within the meaning
of 42 C.F.R. §1001.2. While the ALJ determined that possession of a controlled substance
was not among the per se detrimental felonies, the ALJ still concluded that CMS lawfully
determined that Dr. White’s conduct was detrimental to the interests of the Medicare
program and its beneficiaries.
The ALJ also remarked:
I cannot say CMS has exercised its discretion regarding Petitioner’s
enrollment in a way that actually makes the Medicare program or its
beneficiaries any safer. But for the reasons outlined above, I must conclude
that CMS had a legitimate basis to deny Petitioner’s enrollment application
based on his felony conviction and the risk of harm it posed to the Medicare
program and its beneficiaries. However, given that more than ten years since

Petitioner’s felony conviction have now passed, and that no less than three
state medical boards have deemed him capable of practicing medicine

COMPLAINT FOR JUDICIAL REVIEW -— Page 8 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
46.

47.

48.

49.

50.

Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.9 Page 9 of 30

without need for monitoring or supervision, it is my expectation that CMS

will better exercise its discretion concerning Petitioner’s next enrollment

application.
In the ALJ proceeding, CMS provided a copy of Dr. White’s criminal history as retrieved
by Noridian on 11/30/2016 (CMS Ex. 3, pg. 11). In response, the offices of Miller &
Chase, PLLC, provided to Noridian and CMS a letter detailing an error in the Texas
Court’s records; providing an updated, corrected copy of his criminal history retrieved on
9/19/2017; and requesting that Noridian re-run the criminal history search (Plaintiff Ex.
1 at 61-62). The results of this search were inadvertently omitted from the record before
the ALJ, but CMS and Noridian proceeded to present their case knowing their exhibit
was incorrect.
Dr. White then appealed to the DAB, which upheld the ALJ’s determination. The DAB
reasoned that a Texas deferred adjudication is a “conviction,” relying on the Kimberly
Shipper case and sources cited therein. The DAB also concluded that CMS had a legal
basis to determine that Dr. White’s conduct was detrimental to the Medicare program and
its beneficiaries.
On December 3, 2018, the DAB issued Decision No. 2912, upholding the ALJ
determination (Exhibit A).

VI. LEGAL CLAIMS:

COUNT I- VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT:

Plaintiff re-alleges paragraphs | through 48 as if fully set forth herein.
The Secretary’s conclusion that Plaintiffs Texas Deferred Adjudication was a
“conviction” as defined under 42 C.F.R. §1001.2 was arbitrary and capricious; erroneous;

unsupported by substantial evidence; and constituted an abuse of discretion in violation

COMPLAINT FOR JUDICIAL REVIEW - Page 9 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (f°)
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.10 Page 10 of 30

aL

52.

33:

54.

55.

56.

Die

of the APA.
The Secretary’s conclusion that Plaintiff's conduct was detrimental to the best interests
of the Medicare program and its beneficiaries was arbitrary and capricious; erroneous;
unsupported by substantial evidence; and constituted an abuse of discretion in violation
of the APA.
The Secretary’s conclusion that Plaintiff's conduct was detrimental to the best interests
of the Medicare program and its beneficiaries is the result of an erroneous application of
the language of 42 C.F.R. §424.530(a)(3) to the extent the Secretary determined that
beneficiaries and trust funds “may be” at risk, rather than conducting a present
determination of whether the conduct “is detrimental” to the program. This was legal
error, arbitrary and capricious action, and constitutes an abuse of discretion in violation
of the APA.
Based on the foregoing, Plaintiff is entitled to Judicial Review and the prayed-for
declaratory relief herein.

COUNT II — VIOLATION OF THE MEDICARE ACT:
Plaintiff re-alleges paragraphs 1 through 53 as if fully set forth herein.
The Secretary has acted beyond his authority under the Medicare Act, 42 U.S.C., §1395
et seq. by denying Plaintiff's enrollment on insufficient grounds as Plaintiff's Texas
deferred adjudication does not constitute a conviction within the meaning of 42 C.F.R.
§424,530(a)(3) and 42 C.F.R. §1001.2.
The Secretary also acted beyond his authority by determining that Plaintiff's conduct is
detrimental to the best interests of the Medicare program and its beneficiaries.

The Secretary also acted beyond his authority by determining that Plaintiff's conduct is

COMPLAINT FOR JUDICIAL REVIEW ~ Page 10 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.11 Page 11 of 30

58.

detrimental to the best interests of the Medicare program and its beneficiaries by
concluding that supervision which was terminated in 2015 (TX) and 2016 (OK)
evidenced that Medicare beneficiaries and Trust Funds “may be” at risk. The regulations
in 42 C.F.R. §424.530(a)(3) do not permit CMS to speculate or peer into the past, but
rather to make a present determination that the conduct “is detrimental” rather than “was
detrimental” or “may be or may have been detrimental.”

Based on the foregoing, Plaintiff is entitled to Judicial Review and the prayed-for
declaratory relief herein.

VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court:

A. Set aside the DAB decision;

B. Declare that the Secretary abused his discretion and acted in an arbitrary and capricious
manner by denying Plaintiffs enrollment application;

C. Declare that the Secretary’s findings are unsupported by substantial evidence as required
by the APA;

Dz. Declare that the Secretary’s decision to deny Plaintiffs enrollment application violated
the Medicare Act;

E. Order that the Secretary and CMS shall reconsider Plaintiff's enrollment application in
light of the above declaratory judgments;

E Award Plaintiff his reasonable attorney’s fees for this action; and

G. Grant such further relief as the Court may deem reasonable and just.

COMPLAINT FOR JUDICIAL REVIEW — Page 11 of 12 MILLER & CHASE, PLLC

PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelID.12 Page 12 of 30

Respectfully Submitted this 15" of January, 2019,

Dr. Stephen White, M.D.; by and through

his attorneys,

WSBA #46666

   
  

 

Renmei Me
fa

Andrew J. Chase, WSBA #47529

Miller & Chase, PLLC
PO Box 978
Okanogan, WA 98840
509-861-0815 (P)
509-557-6280 (F)

COMPLAINT FOR JUDICIAL REVIEW — Page 12 of 12 MILLER & CHASE, PLLC
PO Box 978
OKANOGAN, WA 98840
509-861-0815 (P)
509-557-6280 (F)
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.13 Page 13 of 30

Exhibit A
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.14 Page 14 of 30

Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Appellate Division

Stephen White, M.D.
Docket No. A-18-78
Decision No. 2912
December 3, 2018

FINAL DECISION ON REVIEW OF
ADMINISTRATIVE LAW JUDGE DECISION

Stephen White, M.D., (Petitioner) appeals the April 10, 2018 decision of the
Administrative Law Judge (ALJ). Stephen White, M.D., DAB CR5069 (2018) (ALJ
Decision). In that decision, the ALJ affirmed a determination by the Centers for
Medicare & Medicaid Services (CMS) to deny Petitioner’s Medicare enrollment
application due to his guilty plea in Texas to felony possession of a controlled substance,
and for submitting false or misleading information on his Medicare enrollment
application. For the reasons discussed below, we affirm the ALJ’s decision.

Legal Background

The Medicare program provides health insurance benefits to persons 65 years and older
and to certain disabled persons. Social Security Act (Act) §§ 1811, 1831, 1833.!
Medicare is administered by CMS, which delegates certain program functions to private
contractors that function as CMS’s agents in administering the program — in this case,
Noridian Healthcare Solutions (Noridian). See Act §§ 1816, 1842, 1866, 1874A; 42
C.F.R. § 421.5(b). The relevant regulations governing Medicare enrollment are found in
42 C.F.R. Part 424, subpart P (§§ 424.500 through 424.570).

In order to receive payment for services furnished to Medicare beneficiaries, a medical
provider or supplier — the term “supplier” encompasses a physician — must be “enrolled”
in Medicare.” 42 C.F.R. §§ 424.500, 424.505. Regulations at 42 C.F.R. § 424.530
authorize CMS to deny a provider’s or supplier’s application to enroll in the Medicare

 

| The current version of the Social Security Act can be found at
https://www.ssa.gov/OP_Home/ssact/ssact-toc.html. Each section of the Act on that website contains a reference to
the corresponding United States Code chapter and section. Also, a cross-reference table for the Act and the United
States Code can be found at https://www.ssa.gov/OP_Home/comp2/G-APP-H.html.

 

2 The regulations at 42 C.F.R. § 400.202 define a “supplier” as “a physician or other practitioner, or an
entity other than a provider, that furnishes health care services under Medicare.”
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.15 Page 15 of 30

program for several reasons. “Deny/Denial” means “the enrolling provider or supplier
has been determined to be ineligible to receive Medicare billing privileges for Medicare
covered items or services provided to Medicare beneficiaries.” Jd. § 424.502.

Section 1842(h)(8) of the Act gives the Secretary of Health and Human Services
discretion to refuse to enter into an agreement or to terminate or refuse to renew an
agreement with a physician or supplier who “has been convicted of a felony under
Federal or State law for an offense which the Secretary determines is detrimental to the
best interests of the program or program beneficiaries.” See also 42 C.F.R. § 424.530(a).
Section 424.530(a) provides that “CMS may deny a provider's or supplier’s enrollment in
the Medicare program” for any of the reasons that follow, including:

(3) Felonies. The provider, supplier, or any owner or managing employee
of the provider or supplier was, within the preceding 10 years, convicted (as
that term is defined in 42 CFR 1001.2) of a Federal or State felony offense
that CMS determines is detrimental to the best interests of the Medicare
program and its beneficiaries.

(i) Offenses include, but are not limited in scope or severity to—
OK KOK
(C) Any felony that placed the Medicare program or its
beneficiaries at immediate risk, such as a malpractice suit that results
in a conviction of criminal neglect or misconduct.

(D) Any felonies that would result in mandatory exclusion under
section 1128(a) of the Act.

Section 1128(a)(4) (42 U.S.C. § 1320a-7(a)(4)) of the Act provides that the Secretary
“shall exclude the following individuals and entities from participation in any Federal
health care program (as defined in section | 128B(f)):

Any individual or entity that has been convicted for an offense which
occurred after [August 21, 1996,] under Federal or State law, of a criminal
offense consisting of a felony relating to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance.

The regulation at 42 C.F.R. § 424 .530(a)(3) states that—

(ii) Denials based on felony convictions are for a period to be determined
by the Secretary, but not less than 10 years from the date of conviction if
the individual has been convicted on one previous occasion for one or more
offenses.
Case 2:19-cv-00037-SAB ECF No.1 _ filed 01/24/19 PagelD.16 Page 16 of 30

The regulation at 42 C.F.R. 1001.2 thusly defines the following terms:

§1001.2 Definitions. For purposes of this part:

KOK XK

Controlled substance means a drug or other substance, or immediate
precursor:
KK OK

(b) That is deemed a controlled substance by the law of any State.?
Convicted means that—

(a) A judgment of conviction has been entered against an individual or
entity by a Federal, State or local court, regardless of whether:

(1) There is a post-trial motion or an appeal pending, or

(2) The judgment of conviction or other record relating to the criminal
conduct has been expunged or otherwise removed;

(b) A Federal, State or local court has made a finding of guilt against an
individual or entity;

(c) A Federal, State or local court has accepted a plea of guilty or nolo
contendere by an individual or entity; or

(d) An individual or entity has entered into participation in a first offender,
deferred adjudication or other program or arrangement where judgment of
conviction has been withheld.

A felony conviction is a final adverse legal action. 42 C.F.R. § 424.502.

CMS has explained that, in applying this provision to determine whether to deny
enrollment, it will consider “the seriousness of the offense in determining whether a
denial .. . is warranted under [§] 424.530(a)(3)[.]” 79 Fed. Reg. 72,500, 72,510 (Dec. 5,
2014). Further, CMS explained that not every felony conviction will automatically result
in denial and that “[e]ach case will be carefully reviewed on its own merits and... [CMS
would] act judiciously and with reasonableness in [its] determinations. /d.

 

3 CMS contends that the substance Petitioner was charged with possessing, identified as a “Penalty Group
1” substance as defined in the Texas Health and Safety Code, includes drugs such as opium derivatives, opiates,
Oxycodone, cocaine and Methadone. ALJ Decision at 8. Petitioner states that in 2008 he reported using cocaine to
the Texas Medical Board. P. Ex. 10, at 2,4 11.
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.17 Page 17 of 30

Section 1866(j)(8) of the Act provides a right to an ALJ hearing for any supplier
whose application for enrollment is denied. See also 42 C.F.R. § 498.3(b)(17).
CMS implemented § 1866(j)(8) by providing administrative hearing rights for
suppliers denied enrollment in 42 C.F.R. §§ 424.545 and 405.803, and Part 498.

Case Background*

Petitioner is a physician who entered a guilty plea in Texas state court in 2010 to one
felony count of possession of a controlled substance, stemming from a February 2007
arrest.» ALJ Decision at 6; CMS Ex. 1. The Texas court received his guilty plea and
found that the plea was supported by the evidence. ALJ Decision at 7. However, the
Texas court afforded Petitioner the opportunity to participate in a deferred adjudication
program. CMS Ex. 1, at 25-26. On February 9, 2017 (within 10 years of Petitioner’s
guilty plea and deferred adjudication of the felony), Petitioner signed and submitted a
Medicare enrollment application form CMS-855I. ALJ Decision at 1.

In the letter attached to his Medicare enrollment application, Petitioner disclosed two
prior misdemeanor convictions for Driving Under the Influence (DUI) (for which he also
had received deferred adjudication), and for unlawful possession of prescription
medication, but failed to disclose his guilty plea to felony controlled substance
possession, all of which was set forth in a print-out of his Texas criminal history search
results, which he submitted along with his Medicare enrollment application. See id. at
22-26.

On June 8, 2017, Noridian notified Petitioner that CMS had determined to deny his
Medicare enrollment application pursuant to 42 C.F.R. § 424.530(a)(3), due to his 2010
guilty plea to felony possession of a controlled substance; and for other reasons not
relevant to this decision.° CMS Ex. 2. Petitioner requested reconsideration, enclosing
with his request a proposed corrective action plan (CAP), arguing that his felony conduct
did not place the Medicare program or its beneficiaries at immediate risk, and stating that
he was not practicing medicine at that time and that he had sought treatment for

 

* The background information is drawn from the ALJ Decision and the record before the ALJ and is not
intended to substitute for his findings.

> It is not clear in the record exactly what substance Petitioner was arrested for having in his possession on
February 23, 2007, however, Petitioner admits to past substance abuse and having been arrested for possession of
anti-depressant medication without a prescription. See CMS Ex. 1, at 22, 26.

° Like the ALJ, we do not consider the denial of Petitioner’s enrollment application under section
424.530(a)(4) because we affirm the ALJ Decision that CMS had a basis for the denial under section 424.530(a)(3),
and that is all that is necessary to uphold the denial. Since we do not need to reach the section 424.530(a)(4) issue,
we have not included facts involving that issue in the Background.
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.18 Page 18 of 30

addiction. CMS Ex. 3, at 3. In addition, Petitioner argued that he had not provided false
or misleading information on his enrollment application because he had responded “yes”
that he had been subject to final adverse legal actions and had disclosed his criminal
history, which included the disposition of his 2010 felony charge and guilty plea. /d.
Here, Petitioner specifically cited to his enrollment application and the attached Texas
criminal history record (CMS Ex. 1), and again included the criminal history record
reflecting the 2010 felony charge and guilty plea with his CAP. CMS Ex. 3 at 3, 11-15.

Through its Provider Enrollment & Oversight Group, CMS issued a reconsidered
determination upholding the initial determination on the same grounds. CMS Ex. 4.
CMS concluded that it had a legal basis under §§ 424.530(a)(3) to deny Petitioner’s
Medicare enrollment application. Jd. CMS reasoned that it had a legal basis to deny
Petitioner’s Medicare enrollment application pursuant to § 424.530(a)(3) because
Petitioner’s felony conviction was for a crime sufficiently similar to the crimes
enumerated in section 1128(a)(4) of the Act, which “mandate[s] the exclusion of
individuals convicted of a felony offense relating to the unlawful manufacture,
distribution, prescription or dispensing of a controlled substance from participation in
Federal healthcare programs.” /d. at 4. Further, CMS concluded that, in this case,
Petitioner’s felony conviction was detrimental to Medicare “because of its nexus to
healthcare.” /d. CMS reasoned that because (by his own admission) the Texas and
Oklahoma medical boards required Petitioner’s practice be monitored, that Medicare
beneficiaries and Medicare Trust funds “may be at risk” if Petitioner were approved to
participate in Medicare. Jd.

In his Request for Hearing (RFH), Petitioner argued that CMS erred in concluding that
Petitioner’s guilty plea to what is essentially felony drug possession is per se detrimental
to the Medicare program and its beneficiaries. RFH at 2. Petitioner reasoned that he was
not charged with unlawful manufacturing, distribution, prescription or dispensing of a
controlled substance, and therefore, the evidence in this case does not establish a criterion
for mandatory exclusion under the Act. See id. Next, Petitioner argued that his illicit
conduct and resulting guilty plea lacked sufficient nexus to healthcare to provide a legal
basis for denial of his Medicare enrollment application. /d. Petitioner reasoned, in sum,
that CMS was essentially unfairly punishing him for self-reporting his legal and
substance abuse problems to the Texas and Oklahoma state medical boards, and the fact
that he self-reported to the state medical boards while he was not a practicing physician
indicated that his enrollment as a Medicare supplier would not be detrimental to the
Medicare program or its beneficiaries. /d. Petitioner submitted ten exhibits along with
his Request for Hearing.
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.19 Page 19 of 30

In its Pre-Hearing Brief and Motion for Summary Judgment (Pr. Hrg. Brf.), CMS argued,
in pertinent part, that denial of Petitioner’s enrollment application was lawful based on
undisputed facts involving Petitioner’s conviction of a felony “within the preceding ten
years.” CMS Pr. Hrg. Brf. at 1, 9 (citing 42 C.F.R. § 424.530(a)(3)). CMS noted that
Petitioner did not dispute that he entered a guilty plea in 2010 to a felony drug offense
and argued that it is immaterial that the adjudication of guilt was deferred and later
dismissed. /d. at 8. CMS focused on the provisions of the regulation which specify that
“convicted” means that a judgment of conviction has been entered, notwithstanding a
post-trial motion, pending appeal, or subsequent expungement; or that the individual has
been afforded the benefit of first offender, deferred adjudication, or other program or
arrangement where judgment of conviction has been withheld. /d. (citing 42 C.F.R.

§ 1001.2). A person is convicted, CMS argued, when that individual enters a “guilty
plea” which is accepted by a federal, state, or local court. Jd. (citing Dinesh Patel, M.D.,
DAB No, 2551, at 3 (2013)). Therefore, CMS contended, “Petitioner has a felony
conviction.” Jd.

CMS also argued that it was reasonable for CMS to find Petitioner’s felony offense per se
detrimental to the Medicare program based on the similarities between Petitioner’s
offense and the enumerated offenses under the mandatory exclusion provision of the Act.
Id. at 10. While CMS recognized that Petitioner’s felony was for drug possession and not
drug trafficking, CMS nonetheless argued that the severity and potency of the substance
involved in Petitioner’s offense made it reasonable for a fact-finder to infer, as CMS had
when reconsidering the initial denial, that—

Petitioner’s felony conviction appropriately fell within ‘CMS’s authority’
to deny Medicare enrollment ‘as it is akin to a felony drug related offense
that is deemed per se detrimental to the best interests of the Medicare
program and its beneficiaries.’

Id. at 10 (citing CMS Ex. 4, at 4). Further, CMS argued that it was within CMS’s
discretionary authority to decide what is detrimental to the Medicare program and that an
ALJ may only “decide whether the regulatory criteria for denial are met,” and that the
reasonableness of CMS’s exercise of discretion is not subject to review. /d. at 10-11
(citing the ALJ decision in Ronald Paul Belin, DPM, DAB CR3796, at 3 (2015); Douglas
Bradley, M.D., DAB No. 2663, at 13 n.13 (2015)).

CMS also argued that even if Petitioner’s offense was not per se detrimental to the
Medicare program and its beneficiaries, CMS could find a nexus between the offense and
the Medicare program because its beneficiaries “warranted protection by not putting them
at risk with a practitioner having a felony drug conviction less than 10 years old, if the
supplier “is approved to participate in the Medicare program.’” /d. at 11-12 (quoting
CMS Ex. 4, at 4).
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.20 Page 20 of 30

In a separate submission, CMS also objected to portions of Petitioner’s Ex. 1, as well as
all of Petitioner’s Exs. 2-9, as impermissible new evidence not submitted at the
reconsideration level, as duplicative of other evidence in the record, or as constituting
legal argument by Petitioner’s legal counsel. CMS Objections to Exhibits, at 1-2. In
addition, CMS reserved the right to cross examine Petitioner based on his written direct
testimony (i.e., P. Ex. 10) but did not request a hearing. Jd. at 2-3. The ALJ found good
cause to admit Petitioner’s exhibits over CMS’s objections.’ ALJ Decision at 4.

Petitioner opposed CMS’s summary judgment motion, contending that Petitioner had not
been convicted under Texas or federal law and that Petitioner’s conduct was not per se
detrimental to the Medicare program or its beneficiaries. Petitioner’s Pre-Hearing Brief
and Opposition to CMS’s Motion for Summary Judgment. Petitioner argued that
although the court received his guilty plea, it made no finding of guilt pursuant to its
deferred adjudication procedures under Texas law. Jd. at 4. Next, Petitioner argued that
CMS erred when it determined that his drug possession of “a small personal use amount”
was akin to any of the enumerated mandatory exclusion crimes under section 1128(a)(4)
of the Act, and that the severity and potency of the drug did not, in and of itself, elevate it
to the same level of detriment as the enumerated felonies under the mandatory exclusion
Statute. See id., at 8-9. Moreover, Petitioner asserted, his felony offense was not actually
detrimental to Medicare or its beneficiaries because Petitioner had been subject to
practice monitoring in Texas and Oklahoma, had admitted and addressed his substance
abuse problem, and had maintained sobriety for over nine years (as of the time he
submitted his Pre-Hearing Brief). /d. at 10. CMS’s conclusion was unreasonable and
unfair, Petitioner argued, as well as inconsistent with CMS policy statements that it
would act “judiciously and with reasonableness” and that “each case would be carefully
reviewed on its own merits.” /d. at 10-11 (citing 79 Fed. Reg. at 72,510).

The ALJ Decision

The ALJ sustained CMS’s denial determination in his decision on the written record,
having received CMS’s four exhibits and Petitioner’s ten exhibits into the administrative
record. ALJ Decision at 3-4. First the ALJ rejected Petitioner’s argument that he was
never convicted of a felony because the sentencing court never accepted his guilty plea or
entered a judgment of guilty against him. /d. at 6-7. The ALJ relied on Petitioner’s
undisputed guilty plea and on 42 C.F.R. § 1001.2 (d), which includes deferred
adjudications in the definition of “conviction.” /d. The ALJ concluded that Petitioner

 

7 The ALJ admitted P. Exs. 2-9 over CMS’s objection; however, the ALJ neglected to state whether he
also admitted P. Ex. 10 (Petitioner’s written direct testimony) into the administrative record. Because CMS did not
object to it and the ALJ did not exclude P. Ex. 10 from the record, we conclude that this was an oversight by the
ALJ and P. Ex. 10 is part of the administrative record in this appeal.
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.21 Page 21 of 30

was convicted of a felony within the ten years preceding enrollment for purposes of
denial under section 424.530(a)(3). /d. at 6. The ALJ concluded that Petitioner’s drug
possession felony conviction was not among the felonies that CMS had determined to be
per se detrimental to the Medicare program. /d. at 8-9. Nonetheless, the ALJ concluded
that CMS’s determination that Petitioner’s felony was detrimental to the interests of the
Medicare program and its beneficiaries was lawful because the regulatory language
allowed CMS to make that determination on a case-by-case basis. Jd. at 9-11.

Having found a basis for denial of enrollment under section 424.530(a)(3), the ALJ did
not reach the question whether a basis existed under section 424.530(a)(4) for making a
false or misleading statement in an enrollment application. /d. As to Petitioner’s charge
that CMS’s determination was unfair, the ALJ explained that he could not, on equitable
grounds, grant Petitioner’s requested relief. /d. at 11. This appeal followed.

Standard of Review

The Board’s standard of review on a disputed factual issue is whether the ALJ decision or
ruling is supported by substantial evidence in the record. Guidelines — Appellate Review
of Decisions of Administrative Law Judges Affecting a Provider’s or Supplier ’s
Enrollment in the Medicare (at https://www.hhs.gov/about/agencies/dab/difterent-
appeals-at-dab/appeals-to-board/guidelines/enrollment/index.html). The standard of
review on a disputed issue of law is whether the ALJ decision or ruling is erroneous. /d.

 

Petitioner’s Request for Review

On appeal, Petitioner argues that the ALJ erred by concluding that he had been convicted
pursuant to his guilty plea because the Texas court did not accept his guilty plea.
Petitioner further argued that the ALJ erred in finding that CMS reasonably determined
that Petitioner’s offense was detrimental to the Medicare program. Request for Review
(RR) at 1. Petitioner argues that the cases CMS and the ALJ relied upon are
distinguishable from his. CMS’s reliance on the Board’s decision in Dinesh Patel, M_D.,
DAB No. 2551 (2013), is misplaced, he argues, because in Pate/, the sentencing court
accepted the Dr. Patel’s guilty plea and sentenced him to prison and supervised release.
RR at 2. Further, Petitioner argues, Dr. Patel’s plea agreement included
“acknowledgment of substantive facts establishing harm to the Medicare program.” Jd.
(citing Patel at 3). In contrast, Petitioner argues the sentencing court in his case never
accepted his guilty plea, never entered a finding of guilt, did not sentence him, and
dismissed the charge with prejudice. /d. at 2-3. Petitioner contends the ALJ’s reliance on
Henry L. Gupton, DAB No. 2058 (2007), aff’d, Gupton v. Leavitt, 575 F. Supp. 2d 874
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.22 Page 22 of 30

(E.D. Ill 2008), also is misplaced. What distinguishes Gupton, Petitioner argues, is that
although Dr. Gupton received deferred adjudication, the sentencing court accepted Dr.
Gupton’s plea of “no contest”; thereafter, Dr. Gupton was able to purge his guilt after
completing certain court-ordered conditions. /d. at 3. Here, Petitioner argues, there is no
conviction to expunge. /d.

Petitioner also contends that the ALJ’s determination that his offense placed Medicare
beneficiaries at risk is unfounded. /d. at 4. He notes the ALJ’s reliance on the regulatory
language “any felony that placed the Medicare program or its beneficiaries at immediate
risk” but disputes that the “monitoring and close supervision” to which the Texas medical
board subjected Petitioner, which was intended to protect patients, “somehow places
those patients at immediate risk.” /d. Petitioner claims this conclusion was
counterintuitive in view of the fact that he was not practicing medicine (at the time he
pleaded guilty to a felony in 2010) and since he subsequently has been licensed to
practice medicine in the states of Texas, Oklahoma and Washington. /d.

In addition to his Request for Review, Petitioner also submitted a Motion to Correct
Record (Motion). In his Motion, Petitioner contends that P. Ex. 1, at 61-62 (letter from
Petitioner’s legal counsel) explains that information reflecting a felony drug possession
conviction in the Texas criminal history record is incorrect and that he should be
permitted to substitute a more recent version of the Texas criminal history record from
September 2017. Motion at 1-2. Petitioner argues that CMS knew that CMS Ex. 3
contained “incorrect” information in November 2017 when CMS filed its exhibits with
the ALJ. /d. The information in Petitioner’s Texas criminal record has since been
“corrected,” Petitioner claims, and Petitioner wishes to substitute the “corrected” record
for the Texas criminal history record that appears in exhibits made part of the
administrative record before the ALJ.

CMS’s Response to Petitioner’s Request for Review

CMS filed a brief in response, arguing that a court’s mere receipt and entry of a plea of
guilty into the record constituted a “conviction” under the regulations, and that the Board
made no distinction between “accept” and “receive” in this context because the words are
commonly understood to mean the same thing. CMS Response to Petitioner’s Request
for Review at 5-6 (citing Kimberly Shipper, PA, DAB No. 2804, at 5 (2017)). Further,
CMS contends that it reasonably determined that Petitioner’s conviction was detrimental
to the best interests of the Medicare program and its beneficiaries based on its finding of
a nexus between healthcare and Petitioner’s felony drug possession conviction because
two state medical boards imposed a practice monitor on Petitioner. CMS Response at 6.
This exercise of discretion by CMS, it argues, is not subject to review. /d. at 7 (citing
Douglas Bradley, M.D. at 13 n.13). CMS argued that the regulation requires only that a
Case 2:19-cv-00037-SAB ECFNo.1 filed 01/24/19 PagelD.23 Page 23 of 30
10

Medicare enrollment applicant’s felony conviction have “placed” the Medicare program
at immediate risk when the felonious conduct occurred; that the conduct is not currently
evident does not mean that CMS could not reasonably conclude that, as in this case, drug
abuse and felony convictions currently pose such arisk. See id. at 7. The fact that state
medical boards imposed monitoring and close supervision requirements on Petitioner,
CMS argues, implied that “potential patients were considered to be in immediate risk.”
Id.

CMS also opposed Petitioner’s “Motion to Correct Record,” arguing that the regulation at
42. C.F.R. § 498.86(a) prohibits introduction of new evidence at the Board level and that
Petitioner had the opportunity to submit its substitute exhibit to the ALJ. Jd. at 8. CMS
argues that Petitioner’s contention—that the exhibit was submitted containing incorrect
informations not true and that CMS and Petitioner submitted copies of Petitioner’s
Texas criminal history record containing the same correct information.

Analysis

The Board has reviewed the administrative record below and considered the parties’
arguments, and we affirm the ALJ decision upholding denial of Petitioner’s Medicare
supplier enrollment application. Below we explain that substantial evidence in the
administrative record supports the ALJ’s conclusion that Petitioner was, in fact,
convicted of a felony within ten years of CMS’s decision to deny his application, and the
ALJ did not err when he held that CMS had lawfully determined that Petitioner’s felony
drug possession conviction was detrimental to the Medicare program and its
beneficiaries. First, however, we deny Petitioner’s Motion to Correct Record and explain
why.

A. We deny Petitioner ’s Motion to Correct Record because Petitioner has presented
no factual or legal basis for it.

In provider or supplier enrollment appeals, the Board may not admit evidence into the
record in addition to the evidence introduced at the ALJ hearing (or the documents
considered by the ALJ if the hearing was waived). 42 C.F.R. § 498.86(a). In his Motion,
Petitioner concedes that new evidence is not admissible in this appeal at the Board level;
however, he argues that his substitute evidence is not new but rather a corrected version
of an exhibit admitted into the record by the ALJ that he claims contains incorrect
information. The regulation, Petitioner argues, does not prohibit substitution of exhibits
to “correct” the record. Motion at 2.
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.24 Page 24 of 30

1]

We are not presented with a situation where an exhibit containing incorrect information
was made part of the administrative record and, therefore, we need not address whether
CMS intended to prohibit substitution of exhibits to correct the record when it issued a
regulation that prohibited introduction of new evidence before the Board. We are
presented with new evidence — evidence which conflicts with other evidence Petitioner
has submitted and with the positions he has taken at the reconsideration and ALJ levels —
and, therefore, we deny the Motion.

The new evidence Petitioner presents as exhibit A to his Motion is a copy of his Texas
criminal history record that, unlike the Texas criminal history record admitted by the ALJ
does not reflect his 2010 guilty plea to felony drug possession. See CMS Ex. 3, at 11-14;
CMS Ex. |, at 23-26. Despite having the opportunity to do so, Petitioner did not submit
Motion Exhibit A to the ALJ for consideration. Petitioner’s final submission to the ALJ
was “Petitioner’s Response to CMS’s Objections to Exhibits” on January 19, 2018. See
DAB E-File Civil Remedies Division Docket No. C-18-55, Document No. 9. Yet Motion
Exhibit A bears the date “2017-09-19,” a date well before Petitioner’s final submission
and the ALJ Decision. As of April 10, 2018, when the ALJ issued his decision, the
administrative record was closed. The Motion to Correct Record was submitted to the
Board on June 14, 2018. See DAB E-File Appellate Division Docket No. A-18-78,
Document No. 3. This, in and of itself, makes Motion Exhibit A new evidence, and
therefore inadmissible, without some heretofore unidentified exception to the regulatory
prohibition against admission of new evidence at the Board level.

Even if Petitioner had shown that CMS, despite any language to that effect, intended an
exception for corrective exhibits, the administrative record now before us requires no
correction. The record already contains the “correct” Texas criminal history record, the
one that existed at the time Petitioner applied for and was denied enrollment in the
Medicare program. See CMS Ex. 3, at 11-14; CMS Ex. 1, at 23-26. As CMS’s exhibits
show, Petitioner himself submitted that record to the contractor as part of his application
and also as part of his corrective action plan, the latter in an attempt to show that he had
not provided false and misleading information about adverse actions in his application.
See CMS Ex. 1. at 10. 21-26: CMS Ex. 3, at 3, 11-14. Petitioner also cited the criminal
history record contained in CMS’s exhibits in his prehearing brief before the ALJ, in an
attempt to rebut CMS’s argument that he had not disclosed the felony conviction on his
Medicare enrollment application. See P. Pre-Hearing Brief and Opposition to Motion for
Summary Judgment at 2 (“Petitioner supplemented written answers with his application,
in a one-page attachment titled ‘Summary for yes answers.” In addition to licensing
paperwork, he also attached a four-page document titled ‘Texas Department of Public
Safety Criminal History Search.”” (Citation omitted.)).
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.25 Page 25 of 30

12

Petitioner cannot have it both ways. Either he entered a guilty plea and availed himself
of deferred adjudication prior to June 26, 2012, and was placed on probation, and
disclosed this fact when he applied for Medicare enrollment, as evidenced by the Texas
criminal history record included in CMS Exs. | and 3, or he never entered, and the court
never received, his guilty plea to felony drug possession and therefore was never placed
on probation. If he was never placed on probation, there would have been no need for the
court to issue an order discharging him from the court’s supervision (see counsel letter
and attachment in P. Ex. | at 61-63), for he would not have been subject to the court’s
supervision in the first place. Moreover, there would have been no need for the court to
defer his adjudication and place him on probation if the court had not accepted his guilty
plea as Petitioner claims. See P. Ex. 10, at 2,49. It follows that Petitioner pleaded guilty
in order to gain the benefit of the bargain — deferred adjudication — and deferred
adjudication required him to perform certain probationary terms and conditions, after
which the court discharged him and dismissed the case against him. Petitioner cannot
now argue that he never pleaded guilty and did not receive deferred adjudication and
prove the point with an Order Altering Terms of Community Supervision that explains
that Petitioner successfully completed the probation he denies having performed. The
two positions are mutually exclusive.

For the reasons stated, we deny Petitioner’s Motion to Correct Record.

B. The ALJ Decision upholding denial of enrollment based upon section
424.530(a)(3) is supported by substantial evidence in the record and is free from
legal error.

1. The ALJ correctly decided that the record established a qualifying felony
conviction for purposes of denying enrollment under 42 C.F.R.
§ 424.530(a)(3).

Substantial evidence in the record supports the ALJ’s conclusion that Petitioner was
convicted of a qualifying felony under the regulations. The ALJ received all four of
CMS’s exhibits and all 10 of Petitioner’s exhibits into the administrative record. As
discussed above, CMS Exs. | and 3 contain copies of Petitioner’s Texas criminal history
record reflecting that he was charged, pleaded guilty to and was afforded deferred
adjudication for felony drug possession. Further, Petitioner affirmatively states in his
written direct testimony that he pleaded guilty and performed community supervision as a
result of his drug arrest. P. Ex. 10, at 2,49. Therefore, substantial evidence in the record
supports the conclusion that Petitioner pleaded guilty and the court accepted his plea to
felony drug possession.
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelD.26 Page 26 of 30

13

The regulations and case law clearly refute Petitioner’s contention that he was never
convicted of a felony. As noted above, 42 C.F.R. § 424.530(a)(3) invokes the definition
of conviction set forth in 42 C.F.R. § 1001.2. The definition of “conviction” in section
1001.2 includes the very outcome of the charges lodged against Petitioner in this case:
deferred adjudication where judgment of conviction has been withheld. /d. What matters
here is that Petitioner pleaded guilty to a felony, not what the sentencing court did once it
accepted Petitioner’s guilty plea. That federal law, not state law, controls the meaning of
“conviction” in this context is settled law. In Shipper, the Board explained:

[T]he Board has settled the question raised by Petitioner here, concluding
that federal law, not state law, controls what constitutes a “conviction” for
the purpose of Federal laws designed to protect the Medicare program and
its beneficiaries. Lorrie Laurel, PT [DAB No. 2524 (2013)] at 4-6 (holding
that a Florida court’s acceptance of a guilty plea constituted a “conviction”
for purposes of revocation of Laurel’s Medicare participation even though
the court withheld adjudication of guilt); see also Henry L. Gupton, DAB
No. 2058, at 4-12 (2007) (finding court’s acceptance of guilty plea a
“conviction” for purposes of Office of Inspector General exclusion
notwithstanding state court’s deferral of judgment and ultimate
expungement of record), aff'd sub nom. Gupton v. Leavitt, 575 F. Supp. 2d
874, 880 (E.D. Tenn. 2008) (“This court agrees with the Secretary’s
interpretation of the statute and the conclusion that Dr. Gupton was
‘convicted.’”). We also note that the United States Court of Appeals for the
Fifth Circuit recently held that a Texas deferred adjudication constituted a
“conviction” or “the functional equivalent of a final conviction” within the
meaning of the term as it appears in section 4B1.5(a) of the United States
Sentencing Guidelines, even though the Guidelines did not expressly define
“conviction.” United States v. Mills, 843 F.3d 210, 213-217 (5™ Cir. 2016),
cert. denied, 137 S. Ct. 1601 (2017).

Shipper at 7. None of Petitioner’s arguments — that he was not convicted because the
sentencing court did not “accept” his guilty plea” or that the guilty finding was not
enrolled or that he was never sentenced or (as he proffers) that the case against him
ultimately was dismissed and no longer appears on his record — overcome this settled
law. Therefore, we conclude that the ALJ did not err when he upheld CMS’s
determination that Petitioner had been convicted of a felony.
Case 2:19-cv-00037-SAB ECFNo.1_ filed 01/24/19 PagelD.27 Page 27 of 30

14

2. The ALJ did not err when he upheld CMS’s determination that Petitioner’s
felony conviction was detrimental to the Medicare program and its
beneficiaries.

Petitioner argues that it was unreasonable for the ALJ to uphold CMS’s determination
that the felony of which he was convicted was detrimental to the best interests of the
Medicare program and that the felony was one that placed the program and its
beneficiaries at immediate risk.’ Petitioner asserts that the record does not show any
nexus between his felony and healthcare, and that any such risk is “at best, a hypothetical
risk,” RR at 4. Any immediate risk, Petitioner argues, is “belied by protective
mechanisms” in place to minimize any risk to the Medicare program and its beneficiaries.
Id. Petitioner cites having made “significant efforts in achieving recovery” and states that
he “has since been licensed to practice medicine in Texas, Oklahoma, and Washington.”
Id.

While Petitioner’s efforts to recover from drug addiction are laudable, the ALJ did not err
when he upheld CMS’s determination. The only issue before the ALJ was whether CMS
had established a “legal basis for its actions.” Letantia Bussell, M.D., DAB No. 2196, at
13 (2008). Where CMS is legally authorized to deny an enrollment application, an ALJ
cannot substitute his or her discretion for that of CMS (or CMS’s contractor) in
determining whether, under the circumstances, denial is appropriate. Nor can the Board.
Bryan K. Ellefsen, DO, DAB No. 2626 at 7 (2015) (citing Abdul Razzaque Ahmed, M.D.,
DAB No. 2261, at 19 (2008) (stating that “we may not substitute our discretion for that of
CMS in determining whether revocation is appropriate under all the circumstances”);
Bussell at 13 (explaining that “the right to review of CMS’s determination by an ALJ
serves to determine whether CMS had the authority to revoke [a petitioner’s] Medicare
billing privileges, not to substitute the ALJ’s discretion about whether to revoke”)).

The regulation at 42 C.F.R. § 424.530(a)(3) provides that CMS may deny a provider’s or
supplier’s enrollment in the Medicare program if the supplier was convicted of a felony
within the preceding 10 years that CMS determines is detrimental to the best interests of
the Medicare program and its beneficiaries. The ALJ concluded, and it is undisputed,
that the felony at issue occurred within the 10 years preceding Petitioner’s application to
enroll as a Medicare supplier. ALJ Decision at 6-7. The ALJ also concluded that CMS
had reasonably determined, on a case by case basis, that Petitioner’s felony was

 

8 Petitioner appears to read the ALJ Decision as concluding that the felony for which Petitioner
was convicted was detrimental only because it placed the Medicare program and beneficiaries at
immediate risk: that is, that a finding of “immediate risk” is necessary before a felony other than those
specifically named in the regulation can be found detrimental to the Medicare program and beneficiaries.
As we discuss later in this decision, no such finding is necessary, even though the ALJ found here that the
felony indeed had placed the program and beneficiaries at immediate risk.
Case 2:19-cv-00037-SAB ECF No.1 _ filed 01/24/19 PagelD.28 Page 28 of 30

15

detrimental to Medicare. ALJ Decision at 10. The ALJ noted that CMS’s reconsidered
determination reflected that CMS had considered the facts surrounding Petitioner’s
felony conviction and concluded that his felony conviction, leading to monitoring and
close supervision by his state licensing board, “created a nexus between his conviction
and the safety of the Medicare program and its beneficiaries.” Id.

As we recently explained, the Board has repeatedly held that if the conviction is for a
crime other than one of the felonies enumerated in the regulations, CMS may make the
determination, on a case-by-case basis, whether the felony conviction at issue is
detrimental to the Medicare program and its beneficiaries. Brenda Lee Jackson, DAB
No. 2903 at 8 (2018) (citing e.g., Saeed A. Bajwa, M.D., DAB No. 2799, at 10 (2017);
citing Fady Fayad, M.D., DAB No. 2266 (2009), aff'd, Fayad v. Sebelius, 803 F. Supp.
2d 699 (E.D. Mich. 2011)). CMS’s finding of a nexus between the Medicare program
and Petitioner’s felony drug possession conviction is not unreasonable. Section
424,530(a)(3)(i) states felony offenses that may result in denial of enrollment “include,
but are not limited in scope or severity to” those enumerated in subparagraphs A-D.
Thus, by the plain language of the regulation, felonies that CMS may conclude provide a
basis for denial of enrollment are not limited to the specific categories listed in the
regulation.

Moreover, when CMS revised the Medicare regulations (effective February 2015)
establishing requirements for provider and supplier enrollment, it expressly declined to
automatically exclude “felonies relating to drugs, alcohol, or traffic violations” from the
purview of § 424.530(a)(3)(i) of the regulations. See Preamble to the Final Rule revising
the Medicare Program Requirements for Providers and Suppliers to Establish and
Maintain Medicare Enrollment, 79 Fed. Reg. 72,500, 72,510. Indeed, CMS expressly
stated that it did “not believe that felonies relating to drugs, alcohol, or traffic violations
cannot be detrimental to the best interests of Medicare beneficiaries and thus should be
automatically excluded from the purview of §§ 424.530(a)(3) and 424.535(a)(3).” Id.
CMS also emphasized that “considering the very serious nature of any felony conviction,
our authority in §§ 424.530(a)(3)(i) and 424.535(a)(3)(i) should not be restricted to the
categories of felonies identified in (a)(3)(i).” Jd. at 72,509-10. Thus, CMS “modiffied]
the list of felonies in each section such that any felony conviction that we determine to be
detrimental to the best interests of the Medicare program and its beneficiaries would
constitute a basis for denial [of enrollment] or revocation.” Jd. at 72,509, 42,312,
Further, CMS explained that it takes the severity of the underlying offense into account

 

° The record reflects that Petitioner is licensed to practice medicine in Oklahoma, Texas, and Washington,
but that only the state medical boards in Oklahoma and Texas ordered Petitioner’s medical practice be monitored
and closely supervised. See CMS Exs. 1, at 3; 3, at 9. Neither Petitioner nor CMS has commented on whether
Petitioner’s unmonitored practice of medicine in Washington militates for or against Petitioner’s enrollment being
detrimental to the Medicare program and its beneficiaries there.
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PageID.29 Page 29 of 30

16

when determining whether denial or revocation is warranted, and that “each case will be
carefully reviewed on its own merits and . . . we will act judiciously and with
reasonableness in our determinations.” Jd. at 72,510. CMS also saw the “need for
flexibility with respect to the application of §§ 24.530(a)(3)(i) and 424.535(a)(3)(i).” The
regulations, therefore, clearly allow CMS to conclude, on the facts of a particular case,
that felony drug possession is detrimental to the Medicare program and establishes the
legal basis for enrollment denial.

Here. CMS expressly addressed in its reconsideration denial letter its conclusion that
Petitioner’s felony drug conviction was detrimental to the Medicare program, stating:

Dr. White’s felony conviction is detrimental to the Medicare program and
its beneficiaries because of its nexus to healthcare. By his own admission,
the Texas and Oklahoma medical boards required Dr. White’s medical
practice to be monitored. In light of these facts, CMS believes the
Medicare beneficiaries, and thereby, Trust Funds may be at risk if Dr.
White is approved to participate in the Medicare program. Therefore, for
the reasons stated above, CMS finds the denial of Dr. White’s Medicare
billing privileges under 42 C.F.R. § 424.530(a)(3) is appropriate.

CMS Ex. 4 at 4. The ALJ reached a similar conclusion, stating,

| cannot say CMS’ position is unreasonable. The applicable regulation
allows CMS to find detriment to the program and its beneficiaries for
“(any felony that placed the Medicare program or its beneficiaries at
immediate risk...” ... The facts indeed establish that Petitioner’s drug
usage resulted in his felony conviction, and CMS reasonably found that the
resultant monitoring and close supervision of Petitioner by the Texas
medical board created the nexus between his conviction and the safety of
the Medicare program and its beneficiaries.

ALJ Decision at 10.

As noted above, CMS takes “the severity of the underlying offense” into account in
determining whether a felony conviction is detrimental to the Medicare program and its
beneficiaries. 79 Fed. Reg. at 72.510. Petitioner has not produced any evidence to show
that CMS failed to consider the severity of the felony or that it otherwise failed to
exercise its discretion in reaching its determination that Petitioner’s felony conviction
was detrimental to Medicare and therefore a legal basis for denial under 42 C.F.R.

§ 424.530(a)(3).
Case 2:19-cv-00037-SAB ECF No.1 filed 01/24/19 PagelID.30 Page 30 of 30

17

Moreover, CMS was not required to prove that Petitioner’s felony was one that placed
the Medicare program or its beneficiaries at immediate risk. The regulation provides that
various types of felony convictions have been categorically determined to warrant denial
of a provider’s or supplier’s Medicare enrollment application. See 42, CFR.

§ 424.530(a)(3)(i)(A)-(D). In addition to felony crimes against persons, financial crimes,
and felonies which would result in mandatory exclusion from Federal health care
programs, CMS also may deny a provider’s or supplier’s enrollment application if the
felony “placed the Medicare program or its beneficiaries at immediate risk, such as a
malpractice suit that results in a conviction of criminal neglect or misconduct.” 42 C.F.R.
§ 424.530(a)(3)(i)(C). In this case, CMS did not base the enrollment denial on a claim
that Petitioner’s felony was in the latter category. Instead, CMS made a case-by-case
determination that Petitioner’s felony drug conviction was detrimental to the Medicare
program and its beneficiaries, thereby obviating any need for CMS to also find that
Petitioner’s felony conviction posed an immediate risk. See Brenda Lee Jackson at 2.
Accordingly, Petitioner’s arguments that his drug conviction may not form the legal basis
for enrollment denial are unavailing. We therefore conclude that the ALJ correctly
determined that CMS had a legal basis to deny Petitioner’s Medicare enrollment billing
privilege under section 424.530(a)(3).

Conclusion

For the reasons stated above, we affirm the ALJ’s decision upholding the denial of
Petitioner’s Medicare enrollment application.

/s/
Sheila Ann Hegy

/s/
Constance B. Tobias

/s/
Christopher S. Randolph
Presiding Board Member
